DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kikuta et al (US 20150286905 A1).
	Referring to claims 1-2 and 9:
	Kikuta et al disclose an image processing device (101) configured to generate recording data for making a recording device (102) perform recording based on image data, the recording device configured to record a recording image based on 
Referring to claim 3:
	Kikuta et al disclose the nozzle set is constituted by a plurality of nozzle groups, 
the digital processor assigns the different sets of the halftone data to the pass operations throughout a whole of a same area of the image data by at least one nozzle group out of the plurality of nozzle groups, and the recording image is recorded by overlapping recordings based on the respective halftone data.  See par. 53 and 71.
Referring to claim 4:
Kikuta et al disclose the predetermined recording area is an area in which the nozzle group configured to discharge the liquid of the predetermined color is configured to perform recording with the pass operation not accompanied by the conveying operation.  See top of par. 72.

Referring to claim 6:
Kikuta et al disclose a second nozzle set configured to discharge a liquid of a second color different from the predetermined color, wherein the digital processor obtains a second halftone datum which is generated with respect to a same area of the image data based on the image data, and which corresponds to the liquid of the second color, and then assign the second halftone datum to the pass operations in one of a same direction, and an outward path direction and a return path direction in the reciprocation in the main scanning direction of the second nozzle set.  In addition to par. 52 starting on page 3, par. 53, and par. 72 noted above with respect to claim 1, also see par. 69 – the processor performing the same process for each nozzle set based on each color (CMYK).
Referring to claim 10:
Pending claim 10 is the method claim correspond to the function of the recording device set forth in pending claim 1 and is therefore rejected for the same reasons as presented above.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuta et al as applied to claim 1 above, and further in view of Yoshida (US 20070121130 A1).
Referring to claim 5:
While Kikuta et al do not disclose an input interface configured to designate a length in the sub-scanning direction of the predetermined recording area, such a feature is taught in Yoshida based on various modes / settings selected by the user on a user interface that determine length and width of the recording area, as well as the paper settings which determined length in the sub-scanning direction (see Figs. 7, 19, 20 and par. 305, 349, 364, 377, 382, 393).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kikuta et al in view of Yoshida to have provided an input interface configured to designate a length in the sub-scanning direction of the predetermined recording area in order to provide the benefit of having the choice between borderless and bordered printing and/or to accommodate and provide the option to more effectively utilize different size recording medium.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuta et al as applied to claim 1 above, and further in view of well-known prior art (MPEP 2144.03).
Referring to claim 8:
While Kikuta et al et al do not disclose an input interface configured to designate the predetermined color, it is well-known in the prior art to provide through a user interface the ability to control colors used in printing and color adjustments. It would have been obvious to a person having ordinary skill in the art before the effective filing 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Referring to claim 7, the prior art searched and of record neither anticipates nor suggests in the claimed combination, assign a halftone datum to pass operations when an intensity of a contrast between a color of the recording medium and color is higher than an intensity of a contrast between the color of the recording medium and another color.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A Rogers/
Primary Examiner, Art Unit 2672
18 February 2021